RUBICON MINERALS CORPORATION Interim Consolidated Financial Statements Third Quarter Ended September 30, 2010 (Unaudited) RUBICON MINERALS CORPORATION Interim Consolidated Balance Sheets (Stated in Canadian Dollars) September 30 December 31 Unaudited Audited Assets Current assets Cash and cash equivalents $ $ Temporary investments (note 4) Marketable securities (note 5) Amounts receivable Prepaid expenses Other investments (note 6) Buildings and equipment (note 7) Mineral property costs (note 8) (Schedule) Reclamation deposits (note 9) $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Corporate income tax payable - Future income taxes Shareholders’ equity Share capital (note 10) Contributed surplus (note 10(d)) Deficit ) ) Accumulated other comprehensive income (note 11) ) ) $ $ See accompanying notes to the consolidated financial statements Asset retirement obligations (note 9) Commitments (note 13) Approved by the Board of Directors: "David Adamson" "Julian Kemp" David Adamson, Director Julian Kemp, CA, Director - 2 - RUBICON MINERALS CORPORATION Interim Consolidated Statements of Operations and Deficit Unaudited (Stated in Canadian Dollars) For the 3 months ended September30 For the 9 months ended September 30 (Restated) (Note 15) (Restated) (Note 15) Expenses Amortization $ Consulting - - General mineral exploration Insurance Investor relations Office and rent Part XII.6 flow-through tax - - ) Professional fees Salaries Stock-based compensation (note 10(b)) Transfer agent and regulatory filing fees Travel and accommodation Loss before other items ) Interest and other income Foreign exchange gains Option and administration fees in excess of property costs ) (Loss) gain on sale of investments ) ) (Loss) income before income taxes ) ) ) Current income tax expense - - ) ) Future income tax recovery (expense) (Loss) net income for the period ) ) Deficit, beginning of the period ) Deficit, end of the period $ ) $ ) $ ) $ ) Basic and diluted income (loss) per common share $ ) $ $ ) $ Weighted average number of common shares outstanding Fully diluted weighted average number of common shares outstanding* * The addition of share options in the three and nine months ended September 30, 2010, would have an anti-dilutive impact on the diluted net loss per share calculation.As a result, these share options have been excluded from the calculation of fully diluted common shares in these periods. See accompanying notes to the consolidated financial statements - 3 - RUBICON MINERALS CORPORATION Interim Consolidated Statements of Comprehensive Income (Loss) Unaudited (Stated in Canadian Dollars) For the 3 months ended September30 For the 9 months ended September 30 (Restated) (Note 15) (Restated) (Note 15) Net income (loss) for the period $ ) $ $ ) $ Other comprehensive income (loss) in the period Fair value adjustments to available for sale financial instruments Temporary investments ) Other investments and marketable securities ) Realized loss (gain) on investments in public companies reclassified to net income ) ) Other comprehensive income (loss) in the period ) Comprehensive income (loss) for the period ) ) Accumulated comprehensive loss, beginning of the period ) Accumulated comprehensive loss, end of the period $ ) $ ) $ ) $ ) See accompanying notes to the consolidated financial statements - 4 - RUBICON MINERALS CORPORATION Interim Consolidated Statements of Cash Flows Unaudited (Stated in Canadian Dollars) For the 3 months ended September30 For the 9 months ended September 30 (Restated) (Note 15) (Restated) (Note 15) Cash Provided by (Used for): Operating Activities Net income (loss) for the period $ ) $ $ ) $ Adjustment for items which do not involve cash: Amortization Stock-based compensation in administration Loss (gain) on sale of investments ) ) Foreign exchange gains ) Option receipts in excess of property cost ) Interest and other income ) Future income tax (recovery) expense ) Changes in non-cash working capital components: Prepaid expenses ) Amounts receivable ) Accounts payable and accrued liabilities Income taxes payable - ) Investing Activities Temporary investments ) ) Mineral property costs ) Reclamation deposits - - - ) Recovery of property costs Purchase of equipment ) Proceeds on sales of investments ) ) Financing Activities Common shares issued Share issue costs - - ) ) Net cash provided (used) during the period ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ See Note 14 for Supplemental Disclosure of Non-Cash Investing and Financing Activities See accompanying notes to the consolidated financial statements - 5 - RUBICON MINERALS CORPORATION Interim Consolidated Statements of Mineral Property Costs Unaudited (Stated in Canadian Dollars) Balance December 31, 2009 Gross Expenditures 2010 Recovery Balance September 30, 2010 CANADA ONTARIO RED LAKE MINING DIVISION Phoenix Gold Project Acquisition and option payments $ $ $ - $ Exploration costs: Geological and geochemical - Drilling - Geophysical - Travel and accommodation - Other - Underground exploration - Amortization - - Other Red Lake Properties Acquisition and option payments ) Exploration costs: Geological and geochemical - Drilling - Geophysical ) Travel and accommodation - Other - Administration fees (earned) ) - - ) ) UNITED STATES OF AMERICA ALASKA Alaska Properties Acquisition and option payments - - Exploration costs Geological and geochemical - Drilling - - Travel and accommodation - - Claim rental - - - NEVADA Nevada Properties Acquisition and option payments - - Exploration costs Geological and geochemical - Geophysics - - Other - - - Mineral property costs $ $ $ ) $ See accompanying notes to the consolidated financial statements. - 6 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements – Unaudited September 30, 2010 (Stated in Canadian Dollars) 1. NATURE AND CONTINUANCE OF OPERATIONS The Company is incorporated in British Columbia, Canada and has been primarily involved in the acquisition and exploration of mineral property interests in Canada and the United States.At the date of these financial statements, the Company has not been able to identify a known body of commercial grade ore on any of its properties.The ability of the Company to recover the costs it has incurred to date on these properties is dependent upon the Company being able to identify a commercial ore body, to finance its exploration and development costs and to resolve any environmental, regulatory, or other constraints which may hinder the successful development of the property. Although the Company is unaware of any defects in its title to its mineral properties, no guarantee can be made that none exist. The Company is in the development stage with no source of operating revenue and is dependent upon equity or debt financing to maintain its current operations. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting and Consolidation These interim consolidated financial statements have been prepared by management in accordance with generally accepted accounting principles (“GAAP”) in Canada and follow the same accounting principles and method of computation as the consolidated financial statements for the fiscal year ended December 31, 2009.These interim consolidated financial statements do not conform in all respects to the requirements of generally accepted accounting principles for annual financial statements and should be read in conjunction with the consolidated financial statements and the accompanying notes for the year ended December 31, 2009.References to the Company included herein are inclusive of the accounts of the parent company and its 100% owned subsidiaries, 1304850 Ontario Inc., 0691td., Rubicon Alaska Holdings Inc., Rubicon Alaska Corp., Rubicon Minerals Nevada Inc. and Rubicon Nevada Corp.All inter-company balances have been eliminated. Certain comparative figures have been reclassified to conform to the presentation adopted for the current period. Use of Estimates The preparation of financial statements in conformity with Canadian generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of any contingent assets and liabilities as at the date of the financial statements, as well as the reported amounts of revenues earned and expenses incurred during the period.Actual results could differ from those estimates. The Company’s investments in marketable securities are items that, due to expected market volume and price fluctuations, may yield net realizable values that are materially different from their current book values at any point in time.Other items involving substantial measurement uncertainty are the carrying costs of mineral property interests, the determination of stock-based compensation and the determination of future income tax liability and valuation allowances. 3. CHANGES IN ACCOUNTING POLICIES Canadian Pronouncements affecting Future Accounting Policies The following pronouncements recently issued by the Canadian Institute of Chartered Accountants (“CICA”) will likely impact the Company’s future accounting policies: - 7 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements – Unaudited September 30, 2010 (Stated in Canadian Dollars) 3. CHANGES IN ACCOUNTING POLICIES (continued) (a)Business Combinations In January 2009, the CICA issued Handbook Sections 1582 – Business Combinations, 1601 – Consolidated Financial Statements, and 1602 – Non-Controlling Interests.These standards are effective January 1, 2011. Section 1582 replaces Section 1581 – Business Combinations and establishes standards for the accounting for business combinations that is equivalent to the business combination accounting standard under International Financial Reporting Standards (“IFRS”).Sections 1601 and 1602 replace Section 1600 – Consolidated Financial Statements. Section 1601 provides revised guidance on the preparation of consolidated financial statements and Section 1602 addresses accounting for non-controlling interests in consolidated financial statements subsequent to a business combination. (b)International Financial Reporting Standards (“IFRS”) In February 2008 the Canadian Accounting Standards Board announced 2011 as the changeover date for publicly-listed companies to use IFRS, replacing Canadian generally accepted accounting principles. The specific implementation is set for interim and annual financial statements relating to fiscal years beginning on or after January 1, 2011. The changeover date of January 1, 2011 will require restatement for comparative purposes of amounts reported by the Company for the year ended December 31, 2010. The Company expects the transition to IFRS to impact accounting policies, financial reporting and information technology systems and processes. 4. TEMPORARY INVESTMENTS Temporary investments consists of Government of Canada T-Bills maturing at various dates in 2010 and 2011, with an aggregate carrying value and market value of $74,323,332 at September 30, 2010 (December31, 2009 - $125,418,231) and effective interest rates ranging from 0.4% to 0.916%Market value is determined from broker quotations. 5. MARKETABLE SECURITIES Marketable securities consist of investments in public company shares and have an aggregate carrying value and fair value of $154,934 at September 30, 2010 (December 31, 2009 - $66,532).Market values were based on quoted prices in an active market. 6. OTHER INVESTMENTS September 30, 2010 December 31, 2009 Carrying and Market Value Carrying and Market Value Investments in companies spun-off (1) $ $ Investments in other public company shares (2) $ $ Investment in companies spun-off consists of the net value of rights and obligations outstanding from options issued or revised at the December 2006 plan of arrangement.The September 30, 2010 carrying value and fair value of $17,294 is attributable to the right to receive the proceeds from any exercise of Africo options or the underlying Africo shares. - 8 - RUBICON MINERALS CORPORATION Notes to the Consolidated Financial Statements – Unaudited September 30, 2010 (Stated in Canadian Dollars) 6. OTHER INVESTMENTS (continued) Other investments in public company shares have aggregate carrying and market value of $640,149 at September 30, 2010. Market values were based on quoted prices in an active market. These shares were received as payments pursuant to mineral property option agreements and pursuant to prior year spin-out transactions. 7. BUILDINGS AND EQUIPMENT September 30,2010 December 31, 2009 Accumulated Net Book Net Book Cost Amortization Value Value Assets under construction $ $
